The Chancellor.
This is not a case in which a discovery is the object of the bill. As it is merely a suit for the safety of the administrator, the object of the motion is reasonable, and it would cause great and useless delay, trouble, and expense, to send a commission to the state of Ohio, for the sole purpose of taking her answer. The case of Gwillin, (6 Ves. 285.) of Bayley v. Delvalkiers, (10 Ves. 441.) and of Harding v. Harding, (11 Ves. 159.) are authorities in support of this course of proceeding.
Order accordingly.
It was directed that the answer should be subscribed by her attorney, and with a copy of the power of attorney annexed thereto.